DETAILED ACTION
The Office Action is responsive to the communication filed on 1/31/2022.
Claims 1-6 and 8-16 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pallavi Mathur, Reg. No. 80,102, on March 14, 2022.
The application has been amended as follows: 
See attached Examiner’s Amendment.


Allowable Subject Matter
Claims 1-6 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-6, 8-14, and 16
Regarding claim 1, the prior art as described in the prosecution history describes:
A countermeasure recommendation device, comprising:


However, regarding claim 1, the prior art as described in the prosecution history does not describe:
a data acquisition unit configured to collect a plurality of pieces of facility data from a manufacturing facility, and assign a label to each piece of the facility data based on facility setting data, wherein each assigned label identifies a facility process, and wherein the facility setting data includes a required time for completion of the facility process;
a countermeasure detection unit configured to, based on the facility data, create countermeasure record data including a type of a countermeasure performed on the manufacturing facility, a characteristic amount indicating an effect of the countermeasure, a time point at which the countermeasure is performed, and a countermeasure execution time, wherein the countermeasure detection unit is further configured to: 

 extract a blank period from the acquired facility data, wherein the blank period is a period in which the facility data has no value larger than a maximum value of the required time of the facility process,
correct the time point of the countermeasure record data based to an end point of the extracted blank period;
a countermeasure recommendation unit configured to calculate the characteristic amount from a predetermined number of latest facility data, extract the characteristic amount of the countermeasure record data similar to the calculated characteristic amount, and select the countermeasure related to the extracted characteristic amount; and
a countermeasure presentation unit configured to present the countermeasure selected by the countermeasure recommendation unit in a visualized state.

Dependent claims 2-6, 8-14, and 16 depend from independent claim 1 and are allowable for the same reasons as described above.


Claim 15
Independent claim 15 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Christopher E. Everett/Primary Examiner, Art Unit 2116